United States Court of Appeals
                        For the First Circuit

Nos. 09-2468; 09-2493

                            ANTHONY BUCCI,
                        Petitioner, Appellant,

                                  v.

                    UNITED STATES OF AMERICA,
                      Respondent, Appellee.


                             DAVID JORDAN,
                        Petitioner-Appellant,

                                  v.

                    UNITED STATES OF AMERICA,
                       Respondent-Appellee.



                             ERRATA SHEET

     The opinion of this Court issued on October 13, 2011 is
amended as follows:

     On page 46, line 24, replace "subordination" with
"subornation"